Hines, J.
dissenting. The majority of this court hold that the motion to dismiss the petition should have been sustained. This motion was based upon the ground that the petition set forth no cause of action. The majority hold that the description of the land involved in this case is too indefinite to authorize a recoveiy, and that for this reason the ground of the motion to dismiss the petition should have been sustained. The petition describes the land as follows: “one certain piece, parcel, or tract of land located in the 81st militia district, Jefferson County, Georgia, being rectangular in shape and approximately one hundred and eighty feet in length along the right of way of the Savannah & Atlanta Railway Company, and one hundred and ten feet in width, being bounded on the north by lands of J. J. Milton, on the east by *198tbe right of way of the Savannah & Atlanta Bailway Company, and on the south and west by lands of J. J. Milton; this being the same tract of land on which there is now located a ginhouse and gin outfit adjoining the right of way of the Savannah & Atlanta Bail-way Company near the depot at Zebina in said county.” I am of the opinion that this description of the land involved is sufficient to authorize the plaintiff to recover. It is described as a certain piece of land located in a given militia district in Jefferson County, Georgia, that this piece of land is rectangular in shape, that it extends approximately 180 feet in length along the right of way of said railway company, that it is 110 feet in width, that it is bounded on the north by lands of J. J. Milton, on the east by the right of way of said railway, and on the south and west by lands of said J. J. Milton, and that it is the same tract of land on which there is now located'a ginhouse and gin outfit adjoining the right of way of said railway near the depot at Zebina, in said county. So I am of the opinion that the description of the property sued for is sufficient, and that the petition should not have been dismissed upon the ground that the property sought to be recovered was insufficiently described. No other reason was given by the majority for their holding that the petition did not set forth a cause of action. So I feel constrained to dissent from that opinion. Mr. Justice Atkinson concurs in this dissent.